Citation Nr: 0827280	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for scars of the head.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1966 and from February 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the veteran's original claims 
for service connection for depression and head scars and his 
application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in June 2008, a 
transcript of which is of record.  At such hearing, the 
veteran submitted additional documentary evidence along with 
a written waiver for its initial review by the RO.  

The issues of the veteran's entitlement to service connection 
for depression and head scars, as well as his reopened claim 
for service connection for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
rating decision of April 1996, and following notice to the 
veteran of such denial and his appellate rights later in 
April 1996, a timely appeal was not initiated.  

2.  An application to reopen a claim for service connection 
for PTSD was received by the RO in January 2005.  

3.  Evidence added to the record since entry of the most 
recent decision in April 1996 is not duplicative or 
cumulative of previously submitted items of evidence and 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for PTSD.  


CONCLUSION OF LAW

The RO's decision of April 1996, denying entitlement to 
service connection for PTSD, is final; new and material 
evidence has been submitted to reopen the veteran's 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000. To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as the disposition reached herein 
regarding the application to reopen the veteran's claim for 
service connection for PTSD is favorable to the appellant, 
and the underlying claim on the merits, along with the other 
issues on appeal (service connection for depression and head 
scarring) require additional development (see remand below), 
the need to discuss the VA's efforts to comply with the VCAA 
and its implementing regulations and jurisprudence is at this 
juncture obviated.

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted as of August 29, 2001, and subsequently, 
as is the case here, the definition of new and material 
evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

The Federal Circuit has also held that according to the plain 
language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 
1347 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's original claim for service connection for PTSD 
was denied by RO action in April 1996 based on the absence of 
a confirmed in-service stressor, with the RO noting that the 
veteran had failed to provide detailed data relating to his 
claimed stressors.  Notice of the RO's action and of the 
veteran's appellate rights was furnished to him later in 
April 1996, following which it is not indicated that he 
initiated an appeal within the time limits prescribed by law.  
As such, the April 1996 action of the RO was rendered final.  
38 U.S.C.A. § 7105.

Inasmuch as finality attached to the rating decision of April 
1996, and in view of the veteran's submission of a claim to 
reopen in January 2005, the question at this juncture is 
whether new and material evidence, based on the definition 
thereof in effect on and after August 29, 2001, has been 
presented to reopen his claim for service connection for 
PTSD.  This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  

However, in this instance, notice is taken by the Board that 
the record includes the veteran's sworn testimony offered at 
the Board hearing in June 2008, the credibility of which must 
be presumed for the limited purpose of this inquiry per 
Justus v. Principi, 3 Vet. App. 510 (1992), as to the 
existence of one or more stressors not previously alleged to 
have occurred during the Vietnam war.  At least one of those 
incidents was noted to occur on a specified date and at a 
specified location, with the resulting death of a soldier 
whose first and last names are provided.  Such represents a 
claimed stressor that is capable of verification though the 
efforts of the U.S. Army and Joint Services Records Research 
Center (USAJSRRC) or other agency and, if it occurred as 
alleged and it can be shown that the veteran was present in 
the area at the time of that stressor, then it would follow 
that a portion of the entitlement criteria for service 
connection for PTSD would be met.  In all, the alleged 
stressor, though unverified at this point in time, raises a 
reasonable possibility of entitlement and thus, must be 
considered new and material evidence with which to reopen the 
previously denied claim.  

Notice is taken as well that in the context of the instant 
appeal questions have been raised by RO personnel as to the 
nature of the veteran's service during the period he served 
in the United States Army from April 1963 to March 1966, to 
include the question of whether he served in Vietnam.  
Although no formal finding was ever made by the RO as to 
whether the veteran engaged in combat with the enemy during 
any period of service, attempts were made by the RO to obtain 
the entirety of the veteran's service personnel records 
relating to his initial period of service, which were then 
associated with the claims folder.  Such records denote that 
the Air Medal and each subsequent oak cluster relating 
thereto were awarded on the basis of the veteran's service in 
the Republic of Vietnam during various periods, beginning in 
February 1965.  While the there is no indication that a 
citation for valor or "V" device accompanied any of the 
foregoing awards which might be dispositive of the issue of 
combat service, they at the very least suggest the 
possibility of combat service, for which additional 
development is needed, as sought below, followed by entry of 
a formal determination by the RO or AMC regarding the 
veteran's engagement in combat with the enemy.  Given that 
such evidence raises a possibility of combat service and a 
reasonable one at that, it too must be considered both new 
and material pursuant to 38 C.F.R. § 3.156.  

On the basis of the foregoing, it is concluded that the noted 
evidence regarding stressors was not previously before agency 
decision makers, it relates to one or more unestablished 
facts, it is neither cumulative nor redundant of prior 
evidence, and it raises a reasonable possibility of 
substantiating the veteran's claim for PTSD. As such, it is 
determined that new and material evidence has been presented 
to reopen the previously denied claim for service connection 
for PTSD.  To that extent, alone, the benefit sought on 
appeal is granted, and the reopened claim is addressed in the 
REMAND portion of this document that follows. 



ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for PTSD; the benefit sought on appeal is granted to this 
extent only.


REMAND

The veteran contends, in essence, that he has PTSD due to 
various in-service stressors, one or more in which he was 
engaged in combat.  Efforts to verify the veteran's combat 
participation and his involvement in all claimed stressors 
are deemed necessary by the Board.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
If the claimed stressor is not combat-related, the veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed; the Board can 
reject favorable medical evidence as to stressor sufficiency 
only on the basis of independent medical evidence, 
accompanied by an adequate statement of reasons or bases, and 
only after first seeking clarification of an incomplete 
examination report (whether or not such clarification is 
actually provided by the original examiner) pursuant to 
applicable VA regulatory provisions.  Id. at 142-144.

To date, the RO has not formally determined whether the 
veteran engaged in combat with the enemy, nor did it make any 
attempt at stressor verification, to include contact with the 
U.S. Army and Joint Services Records Research Center 
(USAJSRRC).  The veteran seeks specific assistance from VA in 
facilitating the conduct of stressor verification efforts.

"Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented."  Cohen v. Brown, 10 Vet. App. at 
134 (1997); see 38 C.F.R. § 3.159 (c)(2)(i) (2007).  By the 
same token, corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, is not necessary.  Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

As for combat participation, receiving enemy fire may 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  A determination that a veteran engaged 
in combat with the enemy may be supported by any evidence 
which is probative of that fact, and there is no specific 
limitation of the type or form of evidence that may be used 
to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).

The Board also finds that, if combat duty or any claimed in-
service stressor is verified, there is a duty to provide the 
veteran with a psychiatric examination to determine if he 
meets the diagnostic criteria for PTSD and, if so, whether it 
is linked to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.304(f), 4.125.  

Regarding the issue of the veteran's entitlement to service 
connection for depression in one or more forms, the veteran 
recently testified that he was seen by a psychiatrist during 
his second period of service from February 1974 to February 
1978 and was hospitalized for psychiatric reasons for a 
period of approximately 30 days at the Philadelphia Naval 
Hospital shortly after his discharge from the Coast Guard in 
early 1978.  Neither of these periods of treatment is shown 
by evidence of record and it is advisable to direct the AMC 
or RO to conduct additional development to search for these 
records, particularly in light of the paucity of service 
medical records involving the period of service from 1974 to 
1978.  It, too, is noted that records relating to the 
veteran's initial VA hospitalization in October 1987 are not 
on file and efforts are needed to obtain such records, prior 
to entry of a final appellate decision on this matter.  
38 C.F.R. § 3.159(c)(2) (2007).

As for the issue of the veteran's entitlement to service 
connection for head scars, the veteran maintains that he 
injured his head in a fall during his initial period of 
service and developed a bruise as a result and within which 
cysts later formed.  Such cysts were reportedly removed from 
the veteran's head during his second period of service, and 
it is noted that the record indicates that surgical removal 
of a head cyst was undertaken by medical personnel of the 
service department in August 1977.  The veteran now alleges 
that he has scarring in the area of the in-service cyst 
removal and, although he is a lay person without any apparent 
medical background or training, he is nonetheless competent 
to offer an opinion of what he is able to observe by visual 
inspection of his head.  That being the case, it is advisable 
to seek a VA medical examination and opinion as to the 
existence of residuals, such as scarring, from the in-service 
removal of a head cyst.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The veteran and his representative 
should be contacted in writing and, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), they should be 
notified of the information and evidence 
still needed to substantiate the 
veteran's reopened claim of entitlement 
to service connection for PTSD, as well 
as his original claims for service 
connection for depression and for head 
scars.  They should again be advised of 
his right to request assistance from VA 
in obtaining the needed evidence and 
information to substantiate his claims 
for VA compensation.  As well, the 
veteran should be advised to contact 
directly any service personnel with whom 
he served in the military, to include 
Wardell Guyton of North Carolina, who 
previously offered a written statement, 
in an effort to obtain corroboration of 
the veteran's engagement in combat with 
the enemy and his claimed in-service 
stressors leading to the onset of his 
PTSD.  Such corroboration by a fellow 
serviceman is typically by way of a 
written statement attesting to the combat 
and/or relevant stressors encountered by 
the veteran in service.  

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  By separate correspondence, the 
veteran and his representative should be 
asked to provide identifying data, 
including names and addresses and the 
approximate dates of examination or 
treatment, of all medical providers or 
facilities from whom he sought medical 
and/or psychiatric assistance for all 
psychiatric disorders, inclusive of PTSD 
and depression, and for his head scars, 
from the time of each discharge from 
service until the present.  Notice is 
taken that at his recent hearing before 
the Board he indicated that treatment had 
been received at the Philadelphia Naval 
Hospital for a nervous breakdown shortly 
after his discharge from the Coast Guard 
in February 1978, but there are no 
records of that treatment in the 
veteran's claims folder.

Upon receipt of the necessary identifying 
data, the AMC should contact each 
specified facility for the purpose of 
obtaining all pertinent examination and 
treatment records. Once obtained, such 
records should be made a part of the 
claims folder.

3.  All VA medical examination and 
psychiatric treatment reports, not 
already of record, which pertain to the 
veteran's claimed PTSD and/or depression, 
and for his head scars, including those 
compiled since his discharges from 
service in 1966 and 1978, should be 
obtained for inclusion in his claims 
folder.  Records relating to a VA 
hospitalization in October 1987 at the VA 
Medical Center in Philadelphia, 
Pennsylvania, should be obtained and 
associated with the claims folder.  Also, 
he has previously alleged that he 
received VA treatment at the VA Medical 
Center in Sacramento, California.  

4.  The veteran and his representative 
should also be contacted in writing by 
separate letter and afforded one last 
opportunity to provide any additional 
information regarding the who, what, 
when, where, and how as to (a) each of 
his claimed in-service engagements in 
combat with the enemy and (b) those 
claimed inservice stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

5.  Contact the National Personnel 
Records Center, any other appropriate 
Federal records depository, or the 
applicable service department in order to 
obtain a complete set of service medical 
records for each period of service, and 
particularly, the period of military 
service in the U. S. Coast Guard from 
February 1974 to February 1978.  All 
pertinent secondary sources of service 
medical records should also be contacted 
in order to ensure that all pertinent 
records of treatment are obtained.  Once 
obtained, the records should be 
associated with the veteran's claims 
folder.  

6.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in preceding paragraph 
Number 4, the AMC/RO must enter a formal 
determination, following any development 
deemed necessary, as to whether the 
veteran engaged in combat with the enemy 
during his period of active duty.  Notice 
to the veteran of the determination 
entered and affording him a reasonable 
period to respond should follow.

7.  Thereafter, the AMC/RO must prepare a 
written summary of all the stressors 
claimed by the veteran to have led to the 
onset of his PTSD using any and all 
information regarding the veteran's 
claimed stressor(s).  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents must then be sent to the 
USAJSRRC with a request that an attempt 
be made to corroborate the alleged 
stressor(s).  If additional information 
from the veteran is found by the USAJSRRC 
to be needed to conduct meaningful 
research, such information must be sought 
by the AMC/RO from the veteran.  If the 
veteran does not then respond, no further 
input from the USAJSRRC need be sought.

8.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the USAJSRRC or 
through other documents. If no stressor 
is verified, that should be so stated in 
such report.

9.  If and only if the RO/AMC verifies 
combat duty or the veteran's involvement 
in one or more of the claimed in-service 
stressors, the veteran must be afforded a 
VA psychiatric examination to determine 
if he meets the diagnostic criteria for 
PTSD and, if so, whether such is linked 
to a verified in-service stressor.  The 
RO/AMC should inform the psychiatrist of 
the verified in-service stressor(s) and 
forward the claims folder to that 
psychiatrist for his/her review.  The 
psychiatric examiner should then 
undertake a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner should then offer an opinion 
addressing the following questions:

a)  Does the veteran meet the diagnostic 
criteria for PTSD, as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)? 

b)  If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the veteran's PTSD is 
causally linked to any verified in-
service stressor(s)?

c)  Is a disorder, other than PTSD, 
involving depression currently in 
existence, and, if so, is it at least as 
likely as not that any such disorder 
originated in service or is otherwise 
linked to either period of military 
service of the veteran?

The VA psychiatrist is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.  

10.  The veteran should also be afforded 
a VA medical examination for the purpose 
of identifying the nature and etiology of 
claimed scarring on his head, which he 
alleges resulted from in-service removal 
of one or more cysts.  The claims folder 
should be provided to the examiner for 
use in the study of this case and his/her 
report should indicate whether the claims 
folder was in fact made available and 
reviewed.

The examiner is requested to provide a 
medical opinion, with a supporting 
rationale, as to the following:

Is it at least as likely (50 percent or 
greater degree of probability) as not 
that any currently existing scars about 
the head of the veteran are the result of 
an in-service procedure for removal of a 
cyst or cysts from his head or are 
otherwise attributable to either of his 
periods of military service?  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

11.  Lastly, the AMC/RO should prepare a 
rating decision and adjudicate the 
veteran's claim for service connection 
for PTSD on a de novo basis, considering 
all of the pertinent evidence on and all 
governing legal authority, inclusive of 
38 C.F.R. 3.304(f) (2007).  
Readjudication of the veteran's original 
claims for service connection for 
depression and for head scars should also 
be undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


